DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature in claim 1, lines 9 – 11 “combining, via the power divider, the first reflected test signal with the first reference signal to create a combined first reflected test and reference signal at a third port of the power divider” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
In claim 1, step (vii), “computing values (X) of the natural logarithm of at least two voltage magnitudes (V)”, the “two voltage magnitudes” are technically disconnected from the other limitations from the claim as they are not clearly defined.
“first voltage magnitude of the combined first reflected test and reference signal” (step v) and the “second voltage magnitude of a combined second reflected test and reference signal” (step vi).
And consequently, in step (viii), it’s not clear what “the at least two voltage magnitudes” is referring to (i.e. voltage magnitudes in steps (v) and (vi), OR the magnitudes in step (vii)). 
In claim 6, line 2, “the signal (S)” lacks antecedent basis.  It should be “computing a signal (S)…”.
In claim 7, line 2, if “S” is the signal S (from claim 6), then “S” should be “the signal S”.  This is also an antecedent basis issue.
Appropriate revisions/clarifications are required in order to overcome this type of correction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793.  The examiner can normally be reached on M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                           January 15, 2021